DETAILED ACTION
This office action is in response to the terminal disclaimer filed July 14, 2022. 
Claims 1-20 are pending and allowed herein 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 21, 2022.  These drawings are accepted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination teaches or suggests or suggest the claims as amended herein. Specifically, the closest prior art of record, includes “Proctor” (US PG Publication 2009/0328046), “Lu” (US PG Publication 2014/0140174), “Verbeke” (US PG Publication 2004/0098447) which teach various limitations of the previously pending claims as set forth in the prior office action. Additionally, applicant’s arguments of June 21, 2022 are persuasive and no additional prior art has been found in search to cure the deficiencies of the art of record.  Further prior art cited in the PTO-892 Form attached herein teaches several methods of scheduling processing tasks in a seismic shot data processing system, but fail to teach the claimed invention as presently amended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/29/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191